DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Response to Arguments
On page 8 of the Remarks, Applicant contends the rejection is in error because it maps the prior art to the canonical image and the transform image whereas the claims recites the input image and the inversely transformed image.  Examiner finds the argument unpersuasive of error.  To be clear, the claim recites both a loss that is the result of a transform and an inverse transform.  So, for the first instance of “loss” recited in claim 1, the loss is calculated as the difference between the canonical image and the transformed image.  In the second instance of “loss” recited in claim 1, the loss is calculated as the difference between the inversely transformed image and the input image.  These two losses are just two sides of the same coin.  In the first instance, the loss measures how close the transformed image is to a template.  In other words, how good is the match.  In the second instance, the loss measures how much the processing impacted the image by measuring how close the processed image (transformed, then inverse transformed back) is to the original (input).  This transformation and inverse transformation is quite conventional in the art.  When a set 
On page 9 of the Remarks, Applicant contends the amended features are further distinguishing over the prior art.  Examiner disagrees for the reasons explained in the rejection, infra.
Other claims are not argued separately.  Remarks, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 6, 7, and 9–20  rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0098081 A1) and Tran (US 2017/0323481 A1).
Regarding claim 1, the combination of Zhao and Tran teaches or suggests a decoding method, comprising:  generating a transformed block by performing a first transformation that uses a prediction block for a target block; and generating a reconstructed block for the target block by performing a second transformation that uses the transformed block (Examiner interprets this limitation consistent with original claim 4, which suggests the two transforms are a transform and an inverse transform; Zhao, ¶ 0050:  teaches the encoder and decoder perform reciprocal processes in which transforms and inverse transforms are performed), wherein the first transformation is performed by an image transformer neural network, wherein the second transformation is performed by an image inverse-transformer neural network (Zhao teaches the above elements, which simply recite a transformer and inverse transformer, both of which are depicted in Zhao, Fig. 8, Elements 52 and 60 respectively; Under a broadest reasonable interpretation, Examiner interprets that signal dependent transforms (SDTs) are invoked by the claim language; Zhao, ¶ 0132, et. Seq.:  describes SDT and how reference patches are used to match using a similarity with current (target) blocks; Zhao’s paragraphs [0139]–[0140] teach the high complexity of SDT and the complexity of online learning to derive the KLT matrices, suggesting offline learning or other learning techniques to simplify KLT derivation is highly desirable; However, Zhao does not teach a solution to KLT derivation is the use of neural networks; Tran, ¶ 0091:  teaches a neural network is preferable to KLT for matching image portions), wherein the image transformer neural network is a neural network trained to align an input image as a canonical image, and generates a transformed image by performing a transformation on the input image (Examiner interprets the canonical image as one of the training images that the target image is transformed to match; Zhao, ¶ 0132:  teaches SDT considers similar patches in the images to find correlations within frames and across frames; Examiner notes Applicant has characterized the transform as a linear transform and further notes the transforms in the art, including the very established DCT, is a linear transform; This is not to say Examiner interprets this feature to be invoking DCT, but merely that the recited transform is very broad; Affine transforms are also linear transforms), wherein a loss of a training of the image transformer neural network is a difference between the canonical image and the transformed image (Zhao, ¶¶ 0152 and 0155:  teaches that a difference (e.g. affine motion vector) between the predicted image (canonical image) and the target image (transformed image) is a loss attributable to the chosen transform such that the least difference represents the closest (best) transform having the least loss), wherein the image inverse-transformer neural network is a neural network trained to output an inversely transformed image by performing a transformation on the transformed image (Tran, ¶ 0090:  teaches the neural network receiving training data for learning; Zhao, ¶ 0132:  teaches the KLT is trained as well), wherein a loss of a training of the image inverse-transformer neural network is a difference between the inversely transformed image and the input image (Zhao, ¶¶ 0152 and 0155:  teaches that a difference (e.g. affine motion vector) between the predicted image (canonical image) and the target image (inverse-transformed image) is a loss attributable to the chosen transform such that the least difference represents the closest (best) transform having the least loss; Examiner notes this loss is similar to the loss recited, supra, but for the decoding (inverse) process), wherein the canonical image is determined based on a type of the input image, wherein the type of the input image is one of types for an image, and wherein the types for the image comprise one or more of a background, an edge, an object, a part of an object and a noise (Examiner notes any portion of a target image can be matched to a canonical image; Tran, ¶ 0104:  teaches feature matching including edges, textures, and objects; Tran, ¶ 0239:  teaches background and foreground differentiation).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao, with those of Tran, because both references are drawn to using KLT to match image patches and because substituting Zhao’s KLT with Tran’s neural network, as evidenced by the teachings of Tran, represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhao and Tran used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein the prediction block is a block present in a reference image, and wherein the reference image is an image differing from a target image including the target block (Zhao, ¶ 0155:  teaches the techniques can be applied to prediction blocks; see also Zhao, ¶ 0162).
Regarding claim 3, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein the prediction block is a reconstructed block present in a target image including the target block (Examiner notes this claim is directed to intra-prediction wherein reconstructed blocks of the current (target) 
Regarding claim 6, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, further comprising receiving a bitstream, wherein a value of a parameter of the image transformer neural network and a value of a parameter of the image inverse-transformer neural network are provided through the bitstream (Zhao, ¶ 0140:  teaches signaling the transform).
Regarding claim 7, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein the image transformer neural network dynamically provides a linear transformation for an input image that is applied to the image transformer neural network (Zhao, ¶ 0139:  teaches the transform is highly adapted to the video content, i.e. dynamically provided).
Regarding claim 9, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein the second transformation uses a reference block (Zhao, ¶ 0133:  teaches reference patches used as templates for the KLT transform).
Regarding claim 10, the combination of Zhao and Tran teaches or suggests the decoding method of claim 9, wherein the reference block is a neighbor block of the target block (Zhao, ¶‌ 0182:  teaches neighboring reconstructed blocks as references blocks).
Regarding claim 11, the combination of Zhao and Tran teaches or suggests the decoding method of claim 9, wherein the reference block comprises multiple reference blocks (Zhao, ¶ 0132:  teaches the patches can include multiple reference blocks (i.e. CUs, PUs, or TUs).
Regarding claim 12, the combination of Zhao and Tran teaches or suggests the decoding method of claim 11, wherein the multiple reference blocks comprise a block adjacent to an upper-left portion of the target block, a block adjacent to a top of the target block, a block adjacent to an upper-right portion of the target block, and a block adjacent to a left of the target block (Zhao, ¶ 0155:  teaches top and left reconstructed blocks form predictions for the target block; Examiner notes intra prediction modes run from upper left, to top, to upper-right and along the left side of the target samples).
Regarding claim 13, the combination of Zhao and Tran teaches or suggests the decoding method of claim 9, further comprising receiving a bitstream, wherein the bitstream comprises prediction information, and wherein the prediction information indicates the reference block (Zhao, ¶ 0176:  teaches prediction information in the form of syntax elements parsed from a bitstream).
Regarding claim 14, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein the reconstructed block is generated based on a residual block (Zhao, Abstract:  explains the residual block is added to a prediction block to reconstruct the original block).
Regarding claim 15, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein a residual block is added to the transformed block (Zhao, ¶ 0005:  teaches residual data added to a predicted block to form a 
Regarding claim 16, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein a residual block is added to the reconstructed block (Zhao, ¶¶ 0050–0051:  teaches the decoder reconstructs the blocks using the predictive blocks and residuals).
Regarding claim 17, the combination of Zhao and Tran teaches or suggests the decoding method of claim 1, wherein the first transformation is an image transformation, and wherein the image transformation includes a linear transformation (Zhao, ¶ 0150: teaches affine motions (e.g. rotation) can be added to prediction blocks to form better predictions).
Regarding claim 18, the combination of Zhao and Tran teaches or suggests the decoding method of claim 17, further comprising receiving a bitstream, wherein the bitstream does not comprise an image-transformation parameter for the image transformation (Zhao, ¶ 0149:  teaches implicitly deriving transform information rather than explicit signaling).
Claim 19 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Tran, and Xiu (2019/0166370 A1).
Regarding claim 12, the combination of Zhao, Tran, and Xiu teaches or suggests the decoding method of claim 11, wherein the multiple reference blocks comprise a block adjacent to an upper-left portion of the target block, a block adjacent to a top of the target block, a block adjacent to an upper-right portion of the target block, and a block adjacent to a left of the target block (Xiu, ¶ 0022 and Fig. 3:  illustrate the reference blocks for intra prediction).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao and Tran, with those of Xiu, because all three references are drawn to using template matching and secondary transforms (same field of endeavor) and because reliance on Xiu’s teaching regarding reference blocks for prediction represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhao, Tran, and Xiu used in this Office Action unless otherwise noted.
Regarding claim 13, the combination of Zhao, Tran, and Xiu teaches or suggests the decoding method of claim 9, further comprising receiving a bitstream, wherein the bitstream comprises prediction information, and wherein the prediction information indicates the reference block (Xiu, ¶ 0088:  teaches the intra prediction angular direction specifies the location of the reference block).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jianle Chen, Elena Alshina, Gary J. Sullivan, Jens-Rainer Ohm, Jill Boyce, "Algorithm Description of Joint Exploration Test Model 2," JVET-B1001_v3, Joint Video Exploration Team (JVET) of ITU-TSG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 2nd Meeting: San Diego, USA, 20-26 Feb. 2016.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481